Citation Nr: 0609709	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
December 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran timely appealed the RO's initial award of a 50 
percent rating for post-traumatic stress disorder (PTSD), 
effective August 13, 2001.  A rating action in February 2003 
awarded a 100 percent rating for PTSD, effective December 23, 
2002.  Because the initial award of 50 percent for PTSD is 
the basis for the appeal, the issue is best stated as shown 
on the title page of this action.  

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) also issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), 
finding that the VCAA notice requirements applied to all 
elements of a claim.  As the case is being remanded for, 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

In a statement received in January 2003, the veteran 
requested a hearing at the RO to be held before a local 
hearing officer to discuss the matter of an increased rating.  
This has not been accomplished.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should schedule a hearing 
before a hearing officer at the RO, and 
timely notify the veteran of the date and 
time of his scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

 
 
 
 

